

AMARANTUS THERAPEUTICS, INC.
CONVERTIBLE PROMISSORY NOTE AGREEMENT
AS AMENDED MARCH 23, 2011
 
This Convertible Promissory Note Agreement, dated as of April 22, 2011, (this
"Agreement") is entered into by and among Amarantus Therapeutics, Inc., a
Delaware corporation (the "Company"), and the persons and entities listed on the
schedule of investors attached hereto as Schedule I (each an "Investor" and,
collectively, the "Investors").
 
RECITALS
 
A.           On the terms and subject to the conditions set forth herein, each
Investor is willing to purchase from the Company, and the Company is willing to
sell to such Investor, a convertible promissory note in the principal amount set
forth opposite such Investor's name on Schedule I hereto, to acquire shares of
the Company's capital stock.
 
B.           Capitalized terms not otherwise defined herein shall have the
meaning set forth in the form of Note (as defined below) attached hereto as
Exhibit A.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.           The Convertible Notes.
 
(a)           Issuance a/Convertible Notes. The Company agrees to issue and sell
to each of the Investors and, subject to all of the terms and conditions hereof,
each of the Investors severally agrees to purchase a convertible promissory note
in the form of Exhibit A hereto (each, a "Note" and, collectively, the "Notes")
in the principal amount set forth opposite the respective Investor's name on
Schedule I hereto. The obligations of the Investors to purchase Notes are
several and not joint.
 
(b)           Closing. The sale and issuance of the Notes shall take place at
one or more closings (each of which is referred to herein as a "Closing"). The
initial Closing ("Initial Closing"), shall take place at the offices of
Amarantus Therapeutics, Inc., 675 Almanor Avenue, Sunnyvale, CA 94085, at 10:00
a.m. local time on December 13,2010, or such other date as the Company shall
determine, in its sole discretion. If the aggregate value of the Notes sold at
the Initial Closing is less than $1 million, then, subject to the terms and
conditions of this Agreement, the Company may sell and issue at one or more
subsequent closings (each, a "Subsequent Closing"), up to the balance of the
unissued Company equity to such persons or entities as may be approved by the
Company.
 
(c)           Delivery. The sale and purchase of the Notes shall take place at a
closing (the "Closing") to be held at such place and time as the Company and the
Investors may determine (the Convertible Promissory Note Agreement "Closing
Date"). At the Closing, the Company will deliver to each of the Investors the
respective Note to be purchased by such Investor, against receipt by the Company
of the corresponding purchase price set forth on Schedule I hereto (the
"Purchase Price"). Each of the Notes will be registered in such Investor's name
in the Company's records.

 
 

--------------------------------------------------------------------------------

 
 
(d)           Use of Proceeds. The proceeds of the sale and issuance of the
Notes shall be used for general corporate purposes.
 
(e)           Payments. The Company will make all cash payments due under the
Notes in immediately available funds by 11 :00 a.m. Pacific time on the date
such payment is due in the manner and at the address for such purpose specified
below each Investor's name on Schedule I hereto, or at such other address as a
Investor or other registered holder of a Note may from time to time direct in
writing.
 
2.           Representations and Warranties of the Company. The Company
represents and warrants to each Investor that:
 
(a)           Due Incorporation, Qualification, etc. The Company (i) is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation; (ii) has the power and authority to own, lease
and operate its properties and carry on its business as now conducted; and (iii)
is duly qualified, licensed to do business and in good standing as a foreign
corporation in each jurisdiction where the failure to be so qualified or
licensed could reasonably be expected to have a material adverse effect.
 
(b)           Authority. The execution, delivery and performance by the Company
of the agreements to be entered in connection with the transaction contemplated
hereby (collectively, the "Transaction Documents") and the consummation of the
transactions contemplated thereby (i) are within the power of the Company and
(ii) have been duly authorized by all necessary actions on the part of the
Company.
 
(c)           Enforceability. Each Transaction Document executed, or to be
executed, by the Company has been, or will be, duly executed and delivered by
the Company and constitutes, or will constitute, a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors' rights
generally and general principles of equity.
 
3.           Representations and Warranties of Investors. Each Investor, for
that Investor alone, represents and warrants to the Company upon the acquisition
of the Note as follows:
 
(a)           Binding Obligation. Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. Each of this Agreement and the Note issued to Investor is a valid and
binding obligation ofthe Investor, enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors' rights generally and
general principles of equity.

 
2

--------------------------------------------------------------------------------

 
 
           (b)           Securities Law Compliance. Investor has been advised
that the Notes and the underlying securities have not been registered under the
Securities Act, or any state securities laws and, therefore, cannot be resold
unless they are registered under the Securities Act and applicable state
securities laws or unless an exemption from registration requirements is
available. Investor is aware that the Company is under no obligation to effect
any such registration with respect to the Notes or the underlying securities or
to file for or comply with any exemption from registration. Investor has not
been formed solely for the purpose of making this investment and is purchasing
the Notes to be acquired by Investor hereunder for its own account for
investment, not as a nominee or agent, and not with a view to, or for resale in
connection with, the distribution thereof. Investor has such knowledge and
experience in financial and business matters that Investor is capable of
evaluating the merits and risks of such investment, is able to incur a complete
loss of such investment and is able to bear the economic risk of such investment
for an indefinite period of time. Investor is an accredited investor as such
term is defined in Rule 501 of Regulation D under the Securities Act.
 
(c)           Access to Information. Investor acknowledges that the Company has
given Investor access to the corporate records and accounts of the Company and
to all information in its possession relating to the Company, has made its
officers and representatives available for interview by Investor, and has
furnished Investor with all documents and other information required for
Investor to make an informed decision with respect to the purchase of the Notes.
Investor acknowledges that he is relying solely on his own counsel and not on
any statements or representations of the Company or its agents for legal advice
with respect to this investment or the transactions contemplated by the
Agreements.
 
4.           Conditions to Closing of the Investors. Each Investor's obligations
at the Closing are subject to the fulfillment, on or prior to the Closing Date,
of all of the following conditions, any of which may be waived in whole or in
part by all of the Investors:
 
(a)           Representations and Warranties. The representations and warranties
made by the Company in Section 2 hereof shall have been true and correct when
made, and shall be true and correct on the Closing Date.
 
(b)           Governmental Approvals and Filings. Except for any notices
required or permitted to be filed after the Closing Date with certain federal
and state securities commissions, the Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Notes.
 
(c)           Legal Requirements. At the Closing, the sale and issuance by the
Company, and the purchase by the Investors, of the Notes shall be legally
permitted by all laws and regulations to which the Investors or the Company are
subject.
 
(d)           Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the Investors.

 
3

--------------------------------------------------------------------------------

 
 
(e)           Transaction Documents. The Company shall have duly executed and
delivered to the Investors the following documents:
 
(i)         This Agreement;
 
  (ii)        Each Note issued hereunder;
 
(f)           Maximum Investment. The maximum aggregate value of all notes
issued to Investors under this Agreement shall not exceed $1,000,000.
 
5.           Conditions to Obligations of the Company. The Company's obligation
to issue and sell the Notes at the Closing is subject to the fulfillment, on or
prior to the Closing Date, of the following conditions, any of which may be
waived in whole or in part by the Company:
 
(a)           Representations and Warranties. The representations and warranties
made by the Investors in Section 3 hereof shall be true and correct when made,
and shall be true and correct on the Closing Date.
 
(b)           Governmental Approvals and Filings. Except for any notices
required or permitted to be filed after the Closing Date with certain federal
and state securities commissions, the Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Notes.
 
(c)           Legal Requirements. At the Closing, the sale and issuance by the
Company, and the purchase by the Investors, of the Notes shall be legally
permitted by all laws and regulations to which the Investors or the Company are
subject.
 
(d)           Purchase Price. Each Investor shall have delivered to the Company
the Purchase Price in respect of the Note being purchased by such Investor
referenced in Section l(a) hereof.
 
6.           Miscellaneous.
 
(i)         Waivers and Amendments. Any provision of this Agreement may be
amended, waived or modified only upon the written consent of the Company and
Investors holding Notes with a principle amount equal to more than fifty percent
of the Principal then outstanding under all Notes (a "Majority in Interest").
Any waiver or amendment effected in accordance with this Section 6(a) shall be
binding upon each holder of any securities purchased under the Agreement at the
time outstanding (including securities into which such securities have been
converted), each future holder of all such securities, and the Company. EACH
INVESTOR ACKNOWLEDGES THAT BY THE OPERATION OF THIS SECTION 6(A)(i) THE HOLDERS
OF ISSUED NOTES REPRESENTING MORE THAN 5% OF THE OUTSTANDING PRINCIPAL AMOUNT OF
ALL THEN OUTSTANDING NOTES UNDER THE AGREEMENT WILL HAVE THE RIGHT AND POWER TO
DIMINISH OR ELIMINATE ALL RIGHTS OF ALL INVESTORS UNDER THIS AGREEMENT.

 
4

--------------------------------------------------------------------------------

 
 
(b)           Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.
 
(c)           Survival. The representations, warranties, covenants and
agreements made herein shall survive the execution and delivery of this
Agreement.
 
(d)           Successors and Assigns. Subject to the restrictions on transfer
described in Sections 6(e) and 6(f) below, the rights and obligations of the
Company and the Investors shall be binding upon and benefit the successors,
assigns, heirs, administrators and transferees of the parties.
 
(e)           Registration, Transfer and Replacement of the Notes. The Notes
issuable under this Agreement shall be registered notes. The Company will keep,
at its principal executive office, books for the registration and registration
of transfer of the Notes. Prior to presentation of any Note for registration of
transfer, the Company shall treat the person in whose name such Note is
registered as the owner and holder of such Note for all purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to any restrictions on or conditions to
transfer set forth in any Note, the holder of any Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company's chief executive office, and promptly thereafter and at the Company's
expense, except as provided below, receive in exchange therefor one or more new
Note(s), each in the principal requested by such holder, dated the date to which
interest shall have been paid on the Note so surrendered or, if no interest
shall have yet been so paid, dated the date of the Note so surrendered and
registered in the name of such person or persons as shall have been designated
in writing by such holder or its attorney for the same principal amount as the
then unpaid principal amount of the Note so surrendered. Upon receipt by the
Company of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Note and (a) in the case of loss,
theft or destruction, of indemnity reasonably satisfactory to it; or (b) in the
case of mutilation, upon surrender thereof, the Company, at its expense, will
execute and deliver in lieu thereof a new Note executed in the same manner as
the Note being replaced, in the same principal amount as the unpaid principal
amount of such Note and dated the date to which interest shall have been paid on
such Note or, if no interest shall have yet been so paid, dated the date of such
Note.
 
(f)           Assignment by the Company. The rights, interests or obligations
hereunder may not be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of Investors holding a
Majority in Interest.
 
(g)           Entire Agreement. This Agreement together with the other
Transaction Documents constitutes and contain the entire agreement among the
Company and Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
 
(h)           Notices. All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows: (i) if to a Investor, at such
Investor's address or facsimile number set forth in the Schedule of Investors
attached as Schedule I, or at such other address as such Investor shall have
furnished the Company in writing, or (ii) if to the Company, at 675 Almanor
Avenue, Sunnyvale, CA 94085, or at such other address or facsimile number as the
Company shall have furnished to the Investors in writing. All such notices and
communications will be deemed effectively given the earlier of (i) when
received, (ii) when delivered personally, (iii) one business day after being
delivered by facsimile (with receipt of appropriate confirmation), (iv) one
business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.

 
5

--------------------------------------------------------------------------------

 
 
(i)           Separability of Agreements; Severability of this Agreement. The
Company's agreement with each of the Investors is a separate agreement and the
sale of the Notes to each of the Investors is a separate sale. Unless otherwise
expressly provided herein, the rights of each Investor hereunder are several
rights, not rights jointly held with any of the other Investors. Any invalidity,
illegality or limitation on the enforceability of the Agreement or any part
thereof, by any Investor whether arising by reason of the law of the respective
Investor's domicile or otherwise, shall in no way affect or impair the validity,
legality or enforceability of this Agreement with respect to other Investors. If
any provision of this Agreement shall be judicially determined to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
(j)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. Facsimile copies of signed
signature pages will be deemed binding originals.
 
(k)           Lock-Up. Each Investor agrees that, in connection with
registrations of the offering of any securities of the Company under the
Securities Act for the account of the Company, if so requested by the Company or
any representative of the underwriters (the "Managing Underwriter"), such
Investor shall not sell or otherwise transfer any securities of the Company
during the period specified by the Company's Board of Directors at the request
of the Managing Underwriter (the "Market Standoff Period"), with such period not
to exceed (i) with respect to the Company's initial public offering, 180 days
following the effective date of a registration statement of the Company filed
under the Securities Act and (ii) with respect to subsequent underwritten public
offerings, 90 days following the effective date of a registration statement of
the Company filed under the Securities Act; provided that: all officers,
directors, founders, and holders of at least one percent (1 %) of the Company's
voting securities enter into similar agreements. The Company may impose stop
transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period. Each Investors agrees
not to transfer any of the securities subject to the foregoing restriction
without first requiring the proposed transferee to agree in writing to such
transfer restrictions. Each Investor acknowledges that the Company will be
caused to be placed on the Notes (and any securities issued directly or
indirectly on conversion or exercise of such Notes) the following legend:
 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCKUP PERIOD
OF UP TO 180-DAYS FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION STATEMENT OF
THE COMPANY FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AS SET FORTH IN

 
6

--------------------------------------------------------------------------------

 



 
AN AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY
OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH LOCKUP
PERIOD IS BINDING ON TRANSFEREES OF THESE SHARES."
 
(Signature Page Follows)

 
7

--------------------------------------------------------------------------------

 
 
The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.
 


COMPANY:


AMARANTUS THERAPEUTICS, INC.
a Delaware corporation


By: /s/ Martin D. Cleary
Martin D. Cleary, Chief Executive Officer


[Signature page for Convertible Promissory Note Agreement]

 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE I
SCHEDULE OF INVESTORS
 


December 13, 2010
Robert L. Harris
$100,000.00
April 11, 2011
Warren Strudwick
$25,000
April 15, 2011
PENSCO Trust Company Custodian
$35,000
 
FBO Arnold T. Grisham, IRA
 
April 27, 2011
Glenda Newell-Harris
$50,000
April 22, 2011
Sheryl Clark
$10,000




 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
FORM OF NOTE
 

 
 

--------------------------------------------------------------------------------

 



 
THIS NOTE AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCKUP PERIOD OF
UP TO 180 DAYS FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION STATEMENT OF THE
COMPANY FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AS SET FORTH IN AN
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF
WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH LOCKUP PERIOD
IS BINDING ON TRANSFEREES OF THESE SHARES.


AMARANTUS THERAPEUTICS, INC.


CONVERTIBLE PROMISSORY NOTE


$____________________
_________________, __________________



FOR VALUE RECEIVED, Amarantus Therapeutics, Inc., a Delaware corporation (the
"Company") promises to pay to __________________________ (the "Investor"), or
its registered assigns, in lawful money of the United States of America the
principal sum of _________________________________________________________
($________________._____), or such lesser amount as shall equal the outstanding
principal amount hereof, together with simple interest from the date of this
Convertible Promissory Note (the "Note") on the unpaid principal balance at a
rate equal to 5.00% per annum. This Note is one of the "Notes" issued pursuant
to the Convertible Promissory Note Agreement dated April 22, 2011 (as amended,
modified or supplemented, the "Convertible Promissory Note Agreement").
Outstanding principal and accrued interest shall be due and payable on demand by
a Majority in Interest of the Investors made after Apri1 22, 2013 (the "Maturity
Date"). Capitalized terms not otherwise defined herein shall have the meaning
set forth in the Convertible Promissory Note Agreement.


The following is a statement of the rights of the Investor and the conditions to
which this Note is subject, and to which the Investor, by the acceptance of this
Note, agrees:


1.  
Prepayment. This Note may not be prepaid.


 
-1-

--------------------------------------------------------------------------------

 
 
2.  
Conversion.



(a)  
Conversion.



(i)         Automatic Conversion on Next Equity Financing. The outstanding
principal balance and unpaid accrued interest on this Note shall automatically
convert into shares of the Company's equity securities at the closing of the
Company's next equity financing in which gross aggregate proceeds to the company
exceeds $1,000,000 (the "Next Equity Financing"), including this Note and all
other Notes which are converted into Company equity; provided that the sale of
the Company's Common Stock to its employees, directors, and consultants, or the
issuance of Common Stock upon exercise or conversion of securities outstanding
prior to the date hereof shall not constitute a Next Equity Financing. The
number of shares of such equity securities to be issued upon such conversion
shall be equal to the quotient obtained by dividing (a) the outstanding
principal and unpaid accrued interest due on this Note on the date of
conversion, by (b) the price per share of the equity securities sold to the
investors in the Next Equity Financing after applying a two thirds discount (2/3
or 66.67%). For example, if the price per share of the Next Equity Financing
were $9.00 per share then the conversion price would be $3.00 per share. The
issuance of such shares upon conversion of this Note pursuant to this Section
2(a)(i) shall be upon and subject to the same terms and conditions applicable to
the Next Equity Financing. Investor agrees to execute all necessary documents in
connection with the conversion of this Note and the Next Equity Financing,
including, but not limited to, a definitive stock purchase agreement.


(ii)          Conversion at Company's Option. At any time after the Maturity
Date, in the event that the Next Equity Financing has not yet occurred, the
outstanding principal balance and unpaid accrued interest on this Note shall, at
the Company's option, be converted into shares issued to investors at the most
recently closed Company equity financing (excluding issuances to Company
employees and consultants pursuant to compensation plans approved by the
Company's Board of Directors). The number of shares of Company stock to be
issued upon such conversion shall be equal to the quotient obtained by dividing
(a) the outstanding principal and unpaid accrued interest due on this Note on
the date of conversion, by (b) the price per share of the equity securities sold
to the investors at the most recently closed Company equity financing. The
issuance of Company equity upon conversion of this Note pursuant to this Section
2(a)(ii) shall be upon terms and conditions of the most recently closed Company
equity financing. Investor agrees to execute all necessary documents in
connection with such conversion of this Note, including, but not limited to, a
definitive stock purchase agreement.


(b)           Mechanics of Conversion. The Company shall, as soon as practicable
after the Investor presents the Note for conversion under Section 2(a), issue
and deliver at such office to Investor a certificate or certificates for the
number of shares of Company equity to which Investor shall be entitled upon
conversion (bearing such legends as are required by the Company equity purchase
agreement, the Convertible Promissory Note Agreement and applicable state and
federal securities laws in the opinion of counsel to the Company), together with
a replacement Note (if any principal amount is not converted) and any other
securities and property to which Investor is entitled upon such conversion under
the terms of this Note, including a check payable to Investor for any cash
amounts payable as described in Section 2(c). The conversion shall be deemed to
have been made immediately prior to the close of business on the date of the
surrender of this Note, and the person or persons entitled to receive the shares
of Company equity upon such conversion shall be treated for all purposes as the
record Investor or Investors of such shares of Company equity as of such date.

 
-2-

--------------------------------------------------------------------------------

 
 
(1)           Fractional Shares; Interest; Effect of Conversion. No fractional
shares shall be issued upon conversion of this Note. In lieu of the Company
issuing any fractional shares to Investor upon the conversion of this Note, the
Company shall pay to Investor an amount equal to the product obtained by
multiplying the conversion price by the fraction of a share not issued pursuant
to the previous sentence. Upon conversion of this Note in full and the payment
of any amounts specified in this Section 2(c), the Company shall be forever
released from all its obligations and liabilities under this Note


3.           Waiver and Amendment. Any provision of this Note may be amended,
waived or modified upon the written consent of Company and a Majority in
Interest of the Investors.


4.           Notices. All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Convertible Promissory Note Agreement, or at such other address
or facsimile number as Company shall have furnished to Investor in writing. All
such notices and communications shall be effective (a) when sent by Federal
Express or other overnight service of recognized standing, on the business day
following the deposit with such service; (b) when mailed, by registered or
certified mail, first class postage prepaid and addressed as aforesaid through
the United States Postal Service, upon receipt; (c) when delivered by hand, upon
delivery; and (d) when faxed, upon confirmation of receipt.


5.           Pari Passu Notes. Investor acknowledges and agrees that the payment
of all or any portion of the outstanding principal amount of this Note and all
interest hereon shall be pari passu in right of payment and in all other
respects to the other Notes issued pursuant to the Convertible Promissory Note
Agreement or pursuant to the terms of such Notes.


6.           Usury. In the event any interest is paid on this Note is deemed to
be in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.


7.           Waivers. Company hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.

 
-3-

--------------------------------------------------------------------------------

 
 
8.           Transfer of this Note or Securities Issuable on Conversion
Hereof With respect to any offer, sale or other disposition of this Note or
securities into which such Note may be converted, Investor will give written
notice to the Company prior thereto, describing briefly the manner thereof,
together with a written opinion of Investor's counsel, or other evidence if
reasonably satisfactory to the Company, to the effect that such offer, sale or
other distribution may be effected without registration or qualification (under
any federal or state law then in effect). Upon receiving such written notice and
reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall notify Investor that Investor may
sell or otherwise dispose of this Note or such securities, all in accordance
with the terms of the notice delivered to the Company. If a determination has
been made pursuant to this Section 8 that the opinion of counsel for Investor,
or other evidence, is not reasonably satisfactory to the Company, the Company
shall so notify Investor promptly after such determination has been made. Each
Note thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act, unless in
the opinion of counsel for the Company such legend is not required in order to
ensure compliance with the Securities Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions. Subject
to the foregoing, transfers of this Note shall be registered upon registration
books maintained for such purpose by or on behalf of the Company. Prior to
presentation of this Note for registration of transfer, the Company shall treat
the registered holder hereof as the owner and holder of this Note for the
purpose of receiving all payments of principal and interest hereon and for all
other purposes whatsoever, whether or not this Note shall be overdue and the
Company shall not be affected by notice to the contrary.


9.           Governing Law. This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of California, without regard to the conflicts of law
provisions of the State of California, or of any other state.


[Remainder of page intentionally left blank.]

 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Company has caused this Convertible Promissory Note to be
issued as of the date first written above.


AMARANTUS THERAPEUTICS, INC.
a Delaware corporation


By: ______________________________
Martin D. Cleary, Chief Executive Officer